Daniels, J.
The action was commenced for a personal injury on the 4th of June, 1886. It was tried twice, resulting on each trial in a disagreement of the jury. The third trial took place in April, 1888, when the complaint was dismissed. From the judgment on that dismissal the plaintiff appealed on the 17th of April, 1888, (see ante, 787,) and it was not until the 28th of the same month that proceedings were taken to obtain security for costs. This was such a period of delay as to require the application to be denied, as it was, by the order. Buckley v. Gutta Percha Co., 3 Civ. Proc. R. 428; Wide v. Insurance Co., 2 Abb. N. C. 325; Robertson v. Barnum, 29 Hun, 657. The order from which the appeal has been brought was accordingly well sustained, and it should be affirmed, together with $10 costs, and the disbursements.
Van Brunt, P. J., and Bartlett, J., concur.